Case 16-67955-bem      Doc 30   Filed 02/08/19 Entered 02/08/19 08:59:05              Desc Main
                                Document     Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: February 7, 2019
                                                    _________________________________

                                                             Barbara Ellis-Monro
                                                        U.S. Bankruptcy Court Judge


 ________________________________________________________________

                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

IN RE: JEREMY DAUDELIN BARLOW       )           CHAPTER 7
                                    )
            Debtor.                 )           CASE NO.: 16-67955-BEM
____________________________________)___________________________________
                                    )
JEREMY DAUDELIN BARLOW              )
                                    )
            Movant,                 )
                                    )
v.                                  )
                                    )
ENTERPRISE LEASING COMPANY OF )
GEORGIA, LLC                        )
            Respondent.             )


                        ORDER FOR MOTION TO AVOID LIEN

       On January 10, 2019, the Debtor moved (Docket No. 23) (the “Motion”) pursuant to 11

U.S.C. § 522(f) and Federal Rule of Bankruptcy Procedure 4003(d) for an order avoiding a

judicial lien held by the Respondent(s) against property of the Debtor(s) claimed as exempt.

Counsel for the Debtor certified that the Motion and the Notice of the Motion required by
Case 16-67955-bem          Doc 30    Filed 02/08/19 Entered 02/08/19 08:59:05           Desc Main
                                     Document     Page 2 of 2


Bankruptcy Local Rule (“BLR”) 6008 were served on the Respondent(s) in accordance with

Federal Rule of Bankruptcy Procedure 9014. Because Respondent(s) has not filed a response or

otherwise indicated any opposition to the Motion in accordance with BLR 6008-2, the Motion is

deemed to be unopposed under BLR 6008-2.

       In light of the foregoing, and after review of the Motion and the Docket in this matter, it

is hereby

       ORDERED that the Motion be, and hereby is, GRANTED under 11 U.S.C. § 522(f) as

follows: the judicial lien held by the Respondent(s) upon exempt property of the above-named

Debtor(s) is AVOIDED to the extent that such lien impairs an exemption to which Debtor(s)

would have been entitled pursuant to 11 U.S.C. § 522(b), subject to 11 U.S.C. §§ 349 and 522(c)

in the event of dismissal of this case.

       The Clerk is directed to serve a copy of this Order upon Debtor, counsel for Debtor,

Respondent and the Chapter 7 Trustee.



                                     [END OF DOCUMENT]


Prepared by:
____/s/________
Howard Slomka, Esq.
GA Bar #652875
Attorney for Debtor
Slipakoff & Slomka, PC
2859 Paces Ferry Road
Overlook III, Suite 1700
Atlanta, GA 30339
(404) 800-4001
